Title: To James Madison from James Johnson, 4 July 1815
From: Johnson, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Great Crossing 4th July 1815
                    
                    I have had occation lately to trespass upon your time, I feel mortifyed that I have yet to do it. I regret very much that any occation existed to produce it, the occation is a serious one to me. My credit injured, the ruin and Loss of my little estate threatened, are no light circumstances. I only beg of you to read my letters over if they are the next moment commited to the flames. I before informed you that I was a partner of Ward & Taylor contractors. I had the honor also of submiting to your consideration Some of our difficulties. Last winter we had about 70.000 dollars of bills protested, and came back on us—which we had to provide for, at the same time the Government was greatly in arrears with us. This we got over—we felt for our Government and country—we were willing to make any sacrafice in reason for it. This of course producd $7.000 in damages besides interest & other cost—we borrowed money from the banks, of course a further loss as we paid interest. But skiping over many minor considerations, I come to events of a more recent date. In order to meet our debts contracted at orleans for the support of Genl Jacksons army we were compeled to sell bills to our banks, In Phia. We did not doubt but the government would let us have money their, to meet these demands. In order tho to be doubly prepared and that every thing should be done on our part we sent our Mr Ward to Phia. He went from thence to the City of Washington and apprised the secretary of our demands at Phia. He could have nothing done, only went over our accounts in the accountants office for compleat rations alone which shewed in our favour fifty odd thousand dollars at the same moment we had accounts in the same office for nearly $100.000 more of extra rations about the same time we forwarded about 80.000 dollars more besides the quantity of provisions already eaten by the troops in the Low country it being so remote that we had not recd abstracts, Mr Ward visited the City once more but could do nothing he then returned to Kentucky. Our debts now became due in Phia. The die is now cast—no indulgence to be had their. The destructive canker commenced its work of destruction. In a few days we are notifyed of about 72,000 dollars protested altho I acknowledge about 2 days after Mr Wards departure we were accomodated with $56,000—20.000 in Phia 36.000 in Baltimore. But this was placed to

our credit at so Late a period that it did not stop the protests here is upwards of $7.000 more of damages beside interest & other expences—we are now struggling in this country with Funds and banks to try and wait with us a short time—we have other debts becoming due—what is to be the result I know not—we have forwarded our accounts nearly to the close of the year. I say positively the Govt is several hundred thousands dollars in arrears. I now write to no other person but yourself. If you cannot afford any relief I look for none. I acted as a director in the state bank Last year and know that while our bills were returning under protest that the govt had from 70 to 100,000 dollars in good bank. Being in a Low state of health Last winter I declined offering as director again, But have reason to believe that the same amount if not Larger has been due ever since to the Govt. If we could have had this money we should not have had the same necessity of drawing on Phia.—we have had a prospect of having not toiled 3 years in vain but to have made something to reward faithful services. But that hope is blighted, if we can save ourselves it will be a great relief. I have much more to say but I assure you my Dear sir that I feel for your situation. I know you must have a great deal to do, Being the executive of a great nation verifys this assertion. I enclose a letter shewing in part how our friends are becoming involved, to our Sorrow. With sentiment of the highest respect & esteem I am sir your obt servt
                    
                        
                            James Johnson
                        
                    
                